Citation Nr: 1609216	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  In addition, he had several years of service with the Army Reserves and then served with the North Carolina National Guard from September 1984 to September 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In December 2013, the appeal was remanded by the Board for additional development, and it now returns to the Board for appellate review.

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Board remanded the appeal so that outstanding VA treatment notes could be obtained and a VA examination scheduled.  A VA opinion was provided in March 2013 without the examination results, and an examination report without opinion was supplied in May 2014, but the Board finds that both of these efforts are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A March 2008 left knee x-ray was negative, and the right knee x-ray was normal with evidence of old trauma.  Nevertheless, a diagnosis of degenerative joint disease of the bilateral knees was added to VA treatment notes.  This diagnosis was also noted by the March 2014 and May 2014 VA examiners.  

However, the March 2014 opinion states that the bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness on the basis that service treatment records lack evidence of knee injury, condition or complaint and VA treatment notes show a diagnosis of degenerative joint disease of the knees, but the x-rays in 2008 were normal.  The Board is not clear from this opinion whether the examiner is indicating that the Veteran does not have a current diagnosis of a knee disability or that the appropriate diagnosis for the Veteran's bilateral knee disability is something other than degenerative joint disease.  The Board also notes that the x-rays in question were six years old at the time, but that additional x-rays were performed at the May 2014 examination without another opinion being obtained.

Moreover, regardless of diagnosis, the rationale that complaint, treatment, or diagnosis of a knee disability is absent in service treatment records is not sufficient.   Direct service connection may be granted for a disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id.  The opinion also does not acknowledge the Veteran's complaints of knee symptoms since service or his 1988 treatment for right knee Osgood-Schlatter disease.  For these reasons, the Board determines that the March opinion is not adequate, and that the appeal must be remanded so that another VA opinion may be obtained. 

In addition, the most recent VA treatment note is dated in May 2014.  Therefore, all VA treatment notes dated from May 2014 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment notes for the Veteran dated from May 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his bilateral knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Identify each diagnosis that is appropriate to the Veteran's right and left knee symptoms, and provide a rationale for any discrepancies between the diagnosis upon examination and any diagnosis noted in the claims file.  

Is it at least as likely as not ( 50 percent or greater probability) that any diagnosed right or left knee disability is began in service, was caused by service, or is otherwise related to the Veteran's military service?

In forming this opinion, the examiner must consider the Veteran's assertions as to his history of knee symptoms since service, as well as the 1988 treatment for the right knee documented in VA treatment notes.

A complete rationale for the opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


